﻿At the outset, I would like
to extend to you, Sir, my sincere congratulations on your
election to the presidency of this session of the General
Assembly. Your election is well-deserved recognition of
your great personal qualities and a tribute to Ukraine. We
wish you success in the exercise of your duties.
23


My delegation would also like to extend its
appreciation to the Permanent Representative of Malaysia
to the United Nations, Mr. Razali Ismail, for his excellent
work during the previous session of the General Assembly.
We also extend our sincere thanks to Mr. Kofi Annan,
who in carrying out his mission as the Secretary-General of
our Organization has demonstrated a remarkable spirit of
hard work and commitment during a particularly difficult
time for the United Nations in the maintenance of
international peace and in the complex task of restructuring
and strengthening of this institution.
The most noticeable feature of the world as the end of
the century approaches is the generalized spread of
democracy. Almost all the nations of the world share this
way of life, thereby giving the end of the century a
character which has no parallel in past centuries. We are
finally living in an era of democracy after a long night of
dictatorship and totalitarianism in various parts of the globe.
But this universalization of democracy goes hand in hand
with something which — for lack of a better name — we
might call the malaise of democracy. Dissatisfaction can be
heard everywhere; this political system is being called into
question in the name of development and prosperity.
Democracy with extreme poverty is not the model we seek.
Representative government is a political gain of the
modern age, but it is only the halfway point on the road to
full human development. It must be accompanied by other
elements which are essential to a life of dignity: wellbeing,
justice, involvement and a full understanding of the human
being as both the root and the fruit of all our efforts.
If there is one thing which we will have to do in the
future, particularly in forums such as the General
Assembly, it is to find formulas that can provide for a
workable relationship between democracy and development,
between prosperity and equity, and between growing wealth
and disappearing poverty.
The United Nations faces challenges and expectations
with regard to this serious matter of the viability of
democracy. There is perhaps today no more important task.
If freedom, the essence of this political system, is
disparaged in the name of growth without values, then the
loss of generations sacrificed on the battlefields in this
tortured century will lose all meaning. That danger does
exist, and those of us who know from our own painful
experience the crimes that can be committed in the name of
progress have a duty to alert everyone to it.
In recent years, five successive Governments have
come to power legitimately in Honduras through free
elections. This is unprecedented in our history and it
allows us to say that we are indeed practising democracy,
which is a lesson we never finish learning. Our
experience shows once again that free elections, while
being the basis of Governments, are not in themselves
sufficient to consolidate the system or to guarantee the
complete satisfaction of the people.
Since 1994 we have been trying to involve our
people more in major national decisions and we have
been trying to pay more attention to their needs through
an open dialogue. This is part of our belief that it is
essential to move forward from formal democracy to real
democracy, if we want it to be more than a constitutional
expression and become part of the living culture of our
people.
Democratic culture as a way of life requires constant
vigilance to bolster its credibility and to legitimize its
existence every day. This is why in our part of Central
America, Honduras, we have regarded it as essential to
back up this form of government with an ongoing
reaffirmation of its ethical values and a resolute campaign
against all forms of corruption, which is one of the worst
and most vexatious enemies of democracy.
In late November this year, Honduras will hold
another election to change its Government. I am pleased
to be able to report to the international community that
this process will be free and transparent and that once
again the people will decide the Government for the next
four-year term.
Economic indicators provided by national and
international institutions agree that at the end of our
mandate there has been a significant improvement in the
Honduran economy. We are pleased to be able to hand
over to the new authorities a country that is in better
shape than it was when we began our term. This could
well be the real meaning of democracy: constant
improvement in living conditions and moving from one
level to another through successive Governments — with
the free vote of the people being the final judge of what
is to be done.
The Honduran way of finding common ground in
order to reach agreement on the kind of country we want
has been to establish permanent interaction between the
governors and the governed.
24


These last four years of government have to a large
extent been an ongoing debate with civil society, the
healthy results of which confirm, on the one hand, the
advantages of participation and, on the other, the capacities
of Government. This is what democracy teaches us, its
most valuable lesson.
Much indeed remains to be done, but we are on the
right track. We have established solid juridical bases. We
have made tangible progress and are building a dynamic
State respectful of the law, dependable in justice and, above
all, conscious of the enormous needs of the Honduran
people and their inalienable right to be the principal focus
of development. The social expenditures of the Honduran
State in 1998 will account for over 30 per cent of our
national budget. This is a clear message to our people.
It is well known that Honduras is part of the great
Central American family. We were united in the colonial
period and we were united when we attained independence.
Separation and fragmentation have simply been a long
parenthesis, occasionally interrupted by fleeting attempts at
unity. What is important, however, is the will of our
countries, repeatedly expressed, to come together again and
their demonstrated desire for union, which has always
sought new forms of expression and can be wiped out
neither by the passage of time nor by setbacks of any kind.
From 1994 to today, two major events have marked
life in Central America. The Alliance for Sustainable
Development (ALIDES) was signed in 1994 and an
agreement was reached to initiate the gradual and
progressive establishment of the Central American union as
the higher expression of the community association laid
down in the 1991 Tegucigalpa Protocol, contained in the
Nicaragua Declaration of 2 September 1997.
The Alliance represents a radical change in the
integration agenda of Central America, a new concept of
development, making it integral to and indivisible from the
benefit of the human individual. Sustainable development,
as advocated by ALIDES, is a recognition that growth may
be pursued while protecting the future — we can grow
today without jeopardizing the development of generations
to come.
It is also an alliance with nature, a new relationship
and a revaluation of our resources. It seeks to avoid the
negative consequences of a short-term approach and to look
to the lasting prosperity of our peoples. Lastly, it exploits
our new competitive advantages: our situation as an
isthmus, our long coastlines, our inter-ocean facilities, our
magnificent biodiversity and the beauty of the Caribbean
region. We are committed to building ALIDES. It is
fitting to acknowledge that the originality of our approach
has been recognized at the world level and is being
endorsed by important entities.
The main content of the Nicaragua Declaration that
I have just mentioned is the agreement on Central
American union. While we have been working on
regional integration, the absence of a political lodestar has
wrought a lack of coherence at the regional level. We are
now resolved, however, to deal with this lodestar and this
political dimension in a gradual and progressive approach
that does not run roughshod over history. This will bring
us together and define us, giving substance to the vision
of Central America shared by the rest of the world.
Our decision is neither utopian nor romantic,
although we are such stuff as dreams are made on, as
Shakespeare says. We are not talking here of utopias or
romanticism. Our decision is simply an act of maturity, a
realistic recognition of the needs created by our internal
development and by external demands which, if we are to
survive with dignity, will require us to make enormous
efforts that, in our case, transcend our capabilities as
divided, individual States.
We have established a working committee to draft
the bases and principles for Central American union. By
the end of the year, we should have the relevant
documents. The process will culminate in the signing of
the formal commitment to political unity.
Those who are familiar with Central American
history and aware of our current efforts in the various
fields of integration know that Central American union is
not simply an act of faith; it is, rather, a work of
engineering, an enormous undertaking that, taking into
account the unique qualities of each of our States, is the
key to the exercise of joint sovereignty.
The peoples of the United Nations must be informed
of this important decision. That is why the five Central
American Presidents are here, in this highest world forum,
spreading the good news of this political decision.
Through the representatives here, we wish the world to
learn of this great decision and to accept our aspirations,
which are shared by other regions of the world. In this
context, my country reiterates its endorsement of the right
of the Republic of China to become a Member of the
United Nations family. We support the work of that great
nation, which is seeking ways to participate fully in this
25


and in other international forums without any form of
exclusion or hegemony.
I wish now to refer to Honduras’s support for the
process of deep-rooted change in the United Nations, both
in its various fields of operation as well as in its internal
decision-making organs. The world in which the United
Nations was created was not what it is today and we must
therefore keep up with the times.
On the question of the Security Council, we would
repeat what was said at the forty-ninth session of the
General Assembly and reiterate our belief that a solution to
the question of the size of the Council’s membership cannot
be rushed. Moreover, my country endorses the statement on
the strengthening of the United Nations and Security
Council reform adopted at the eleventh Summit of the Rio
Group. This stated that the Latin American and Caribbean
region must be taken into account in any proposal relating
to an increase in the Security Council’s membership.
We are pleased at the mine-clearance work that has
been carried out with international support. In the case of
Honduras, this work is particularly important because of the
lives taken and mutilations caused by this inhumane
practice that is now receiving universal condemnation, a
condemnation that we firmly and decidedly support.
Finally, we would like to express once again how
pleased we are at the regional and world treatment of the
subject of corruption. As the world becomes aware of how
this scourge affects the development and peaceful existence
of peoples, we will finally make progress towards
vanquishing it in the various parts of the world.








